DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statements (IDS) submitted on 05/10/2021 and 08/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
            
Drawings
5.         The drawing(s) filed on 05/10/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-20 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are: 
“a determination unit” in claims 1-5;
“a display control unit” in claims 1, 5, 8, 9, and 15-17;  
“a registration unit” in claims 3 and 4;
“a character recognition unit” in claim 6;
“a first obtaining unit” in claim 7; 
“a second obtaining unit” in claim 7;
“a first update unit” in claims 7 and 8;
“a third obtaining unit” in claims 9 and 11; 
“a fourth obtaining unit” in claim 9;
“a fifth obtaining unit” in claim 9;
“a generation unit” in claims 9-11; 
“a sixth obtaining unit” in claim 12;
“a seventh obtaining unit” in claim 12;
“a second update unit” in claim 12; and 
“an acceptance unit” in claim 14.

            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
(a)       Claim 1: ‘a determination unit configured to determine a similar form similar to scanned image for each of a plurality of scanned images’ corresponds to Fig. 2 CPU 211 implemented Fig. 11 flowchart.  “In S 1104, whether a similar form  having a document format matching the document format of the analysis-target form image is found from the learned data is determined based on the result of the process in S1103.” [0104].
(b)       Claim 1: ‘a display control unit configured to perform control such that a list of the plurality of scanned images is displayed on a display unit' corresponds to Fig. 2 CPU 211 implemented Fig. 11 flowchart.  “If a similar form is found (YES in S1104), then in S 1105, the image processing unit 432 generates analysis result information indicating the result of the analysis.” [0104]; “The MFP 110 requests an UI screen (storage save screen) on which to check a list of the scanned forms, set the file name of a form image, and designate a file to be saved to the storage server 130 (S512). The MFP 110 displays the storage save screen on the touchscreen of the operation unit 220 based on screen information generated according to control by the display control unit 435 of the MFP cooperative server 120 (S513).” [0066].
(c)       Claim 3: ‘a registration unit configured to register, as a new form, information on the arrangement of the text block in a scanned image for which the determination unit determines the similar form is not present' corresponds to Fig. 2 CPU 211 implemented Fig. 11 flowchart .  “If, on the other hand, no similar form is present (NO in S 1104), then in S 1106, the image processing unit 432 instructs the data 
(d)       Claim 6: ‘a character recognition unit configured to recognize character strings contained in text blocks detected from the scanned images’ corresponds to Fig. 2 CPU 211 implemented Fig. 11 Flowchart.  “In S1102, the image processing unit 432 performs a character recognition process on all text blocks detected by analyzing the form image in S1101.” [0102].
(e)       Claim 7: ‘a first obtaining unit configured to, in a case where the plurality of scanned images include a first scanned image similar to a first similar form for which information for setting a property has been saved, obtain a character string forming a group name for the first similar form' corresponds to Fig. 2 CPU 211 implemented Fig. 14 flowchart.  “In S1401, from the group name list saved in the HDD of the MFP cooperative server 120, the image processing unit 432 obtains the information on the group name associated with the value of "formId" in the analysis result information on the process-target form image.” [0139].
(f)       Claim 7: ‘a second obtaining unit configured to, in a case where a character string contained in a text block in the first similar form is used in at least part of the group name for the first similar form, obtain a character string in the first scanned image that is present in a region corresponding to the text block in the first similar form' corresponds to Fig. 2 CPU 211 implemented Fig. 14 flowchart.  “In 51402, in a case where character strings in the similar form are used in the group name obtained in S1401, the image processing unit 432 obtains the position information on the text blocks 
(g)       Claim 7: ‘first update unit configured to update the group name for the first similar form such that the group name is a group name generated to include a character string in matching portions of the character string obtained by the first obtaining unit and the character string obtained by the second obtaining unit and not to include character strings in non-matching portions of the character string obtained by the first obtaining unit and the character string obtained by the second obtaining unit’ corresponds to Fig. 2 CPU 211 implemented Fig. 14 flowchart.  “In S1404, the image processing unit 432 generates a group name representing the type of the process-target form image by using a matching character string among the character strings forming the current group name and the character strings obtained in S 1402 based on the result of the comparison in S 1403. The non-matching character strings are not used in the group name. In the example of FIG  15, the image processing unit 432 generates the group name by using the character strings in "fileRegion1 ", which match each other between both forms. For example, the image processing unit 432   sets the character string  "ShimomarukoCorporation" in "fileRegion1" as the group name. The image processing unit 432 then updates the group name held in "formName" in the record with "groupNo" of 1 in the group name list to "ShimomarukoCorporation". As a result, the group name 
(h)       Claim 9: ‘a third obtaining unit configured to, in a case where the plurality of scanned images include an unlearned scanned image for which information for setting a property has not been saved, obtain a character string forming a group name under which to display together learned scanned images for which information for setting a property has been saved' corresponds to Fig. 2 CPU 211 implemented Fig. 16 flowchart.  “In S1602, the image processing unit 432 obtains the character strings used in the group names registered in the group name list stored in the HDD of the MVFP cooperative server 120.” [0194].
(i)       Claim 9: ‘a fourth obtaining unit configured to obtain, from a second scanned image among the plurality of scanned images for which it is determined that the similar form is not present, information on a text block containing the character string obtained by the third obtaining unit and a character string contained in the text block' corresponds to Fig. 2 CPU 211 implemented Fig. 16 flowchart.  “In S1605, the image processing unit 432 obtains the character strings contained in the text blocks obtained by the search in S 1603. Specifically, of the character strings used in the other group names, the character strings also contained in the process-target unlearned form image are obtained by this step. For example, in the case of the character recognition result in FIG 19A, the character strings "Quotation" and "KawasakiCorporation" are obtained from the text blocks with "rectNo" of 1 and 11, respectively.” [0164].  
(j)       Claim 9: ‘a fifth obtaining unit configured to obtain a character string which is present in another unlearned scanned image similar to the second scanned image 
(k)       Claim 9: ‘a generation unit configured to generate a first group name including a character string in matching portions of the character string obtained by the fourth obtaining unit and the character string obtained by the fifth obtaining unit and not including character strings in non-matching portions of the character string obtained by the fourth obtaining unit and the character string obtained by the fifth obtaining unit' corresponds to Fig. 2 CPU 211 implemented Fig. 16 flowchart.  “On the other hand, if another unlearned form image similar to the process-target form image is not present (NO in S1606), then in S1610, the image processing unit 432 adds the character strings obtained in S1605 to the name generated in S1601 to thereby generate a name.” [0173].
(l)       Claim 12: ‘a sixth obtaining unit configured to, in a case where a file name is set for the second scanned image and a character string contained in a text block in the second scanned image is used in at least part of the set file name of the second scanned image, obtain information on the text block and the character string contained 
(m)       Claim 12: ‘a seventh obtaining unit configured to obtain a character string which is present in another unlearned scanned image similar to the second scanned image among the plurality of scanned images and is contained in a text block at a region corresponding to the text block obtained by the sixth obtaining unit’ corresponds to Fig. 2 CPU 211 implemented Fig. 20 flowchart.  “If a similar unlearned form is present (YES in S2002), then in S2003, the image processing unit 432 obtains the character strings contained in the text blocks in the other form image similar to the process-target form image that are present at the same positions as the text blocks obtained in S2001.” [0186].
(n)       Claim 12: ‘a second update unit configured to generate a second group name and updates the first group name to the second group name, the second group name including a character string in matching portions of the character string obtained by the sixth obtaining unit and the character string obtained by the seventh obtaining unit and not including character strings in non-matching portions of the character string obtained by the sixth obtaining unit and the character string obtained by the seventh obtaining unit' corresponds to Fig. 2 CPU 211 implemented Fig. 20 flowchart.  “In S2006, the image processing unit 432 updates the group name list stored in the HDD of 
(o)       Claim 14: ‘an acceptance unit configured to accept a user instruction to edit a generated group name' corresponds to Fig. 2 CPU 211 implemented Fig. 11 Flowchart.  “Each group name may be generated based on, for example, the file names of the corresponding form images generated by combining the character strings in text blocks in them. Each group name may also be editable by the user. For example, as for the group name of a form registered as a new form in S 1106, a group name formed of a character string indicating that the form is an unlearned form and a serial number is generated and stored in the HDD of the MFP cooperative server 120 in association with the value of "formId".  In the case where a group name is generated or edited, the group name associated with the value of "formId" is also updated.” [0126-0127].  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-3, 6, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 2019/0065451) in view of Moriguchi et al. (JP H08221558).
Note that the Applicant provided an English translation of JP H08221558.

Regarding Claim 1:
Miyamoto discloses an image processing apparatus (Fig. 3A ‘MFP 110’) comprising: 
a determination unit (Fig. 12 flowchart) configured to determine a similar form (e.g. Table 2: ‘order form’, ‘quotation’; ‘delivery estimiate’) similar to scanned image for each of a plurality of scanned images (Fig. 12 flowchart: “In the following step 1202, with reference to dictionary data prepared beforehand, it is determined whether the dictionary data includes a word matching with the beginning of the character string stored in the selected character string buffer. In this case, it is assumed that the dictionary data is stored in advance in the additional function module 420, for example. The dictionary data is composed of, for example, a glossary of common words or an original glossary generated by registering desired words in advance by a user, or history information storing character strings used for file names by a user. Table 2 shows an example of the dictionary data.” [0080]); and 
display control unit (‘display control unit 210’) configured to perform control such that a list of the plurality of scanned images is displayed on a display unit (“FIG. 7B shows a state where each character area is displayed in a recognizable manner by a box in the preview screen 700 shown in FIG. 7A, and character areas correspond to the above Table 1.” [0036]), 

Miyamoto does not expressly disclose wherein scanned images of which the determined similar form are same are displayed together in the list. 
Moriguchi discloses wherein scanned images of which the determined similar form are same are displayed together in the list (Moriguchi: “The second display mode includes a fixed display mode in which the display position of the database registration item value that differs for each type of document is fixed and displayed, and a display position of the database registration item value that differs for each type of document. Switches between left-justified display mode, which displays left-justified, according to the user's request.  Therefore, if the user selects the fixed display mode, it is possible to easily recognize the presence or .
Miyamoto in view of Moriguchi are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of examining the results of optical character recognition from a scanner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein scanned images of which the determined similar form are same are displayed together in the list.
The suggestion/motivation for doing so is “attern data to be corrected displayed at the designated display magnification can be recognized in comparison with the document image data, and the work load on the user in the correction work can be reduced and the usability can be improved” as disclosed by Moriguchi.  Therefore, it would have been obvious to combine Miyamoto with Moriguchi to obtain the invention as specified in claim 1.

Regarding Claim 2:
The proposed combination of Miyamoto in view of Moriguchi further discloses the image processing apparatus according to claim 1, wherein the determination unit is configured to detect a text block in each of the plurality of scanned images and determine a similar form similar to the scanned image based on arrangement of the (Miyamoto: e.g. “More specifically, under the following two conditions, it is checked whether character areas are continuous in a specific direction. [0050] Both character areas have the same reference position (the Y coordinate of the upper left corner, in this example). [0051] Both character areas are adjacent to each other (no character area exists therebetween). It should be noted that in comparing reference positions, reference positions with an error of about several pixels are determined to be the same in consideration of inclination or the like of the scan image [0049]).

Regarding Claim 3:
The proposed combination of Miyamoto in view of Moriguchi further discloses the image processing apparatus according to claim 2, further comprising a registration unit configured to register, as a new form, information on the arrangement of the text block in a scanned image for which the determination unit determines the similar form is not present (“In step 1201, a character string extracted from the current selected character area is stored in a dedicated buffer (hereinafter referred to as a “selected character string buffer”). In the following step 1202, with reference to dictionary data prepared beforehand, it is determined whether the dictionary data includes a word matching with the beginning of the character string stored in the selected character string buffer. In this case, it is assumed that the dictionary data is stored in advance in the additional function module 420, for example. The dictionary data is composed of, for example, a glossary of common words or an original glossary generated by registering desired words in advance by a user, or history information storing character strings used for file names by a user. Table 2 shows an example of the dictionary data.” [0080]).

Regarding Claim 6:
The proposed combination of Miyamoto in view of Moriguchi further discloses the image processing apparatus according to claim 1, further comprising a character recognition unit configured to recognize character strings contained in text blocks detected from the scanned images (Miyamoto: “In step 1005, a character string in the character area .

Regarding Claim 19:
Miyamoto discloses an image processing method (“a technique of using a character recognition result of a scan image and setting a file name and the like for the scan image” [0001]) comprising: 
determining a similar form similar to scanned image for each of a plurality of scanned images (Fig. 12 flowchart); (e.g. Table 2: ‘order form’, ‘quotation’; ‘delivery estimiate’); (Fig. 12 flowchart: “In the following step 1202, with reference to dictionary data prepared beforehand, it is determined whether the dictionary data includes a word matching with the beginning of the character string stored in the selected character string buffer. In this case, it is assumed that the dictionary data is stored in advance in the additional function module 420, for example. The dictionary data is composed of, for example, a glossary of common words or an original glossary generated by registering desired words in advance by a user, or history information storing character strings used for file names by a user. Table 2 shows an example of the dictionary data.” [0080]); and 
performing control such that a list of the plurality of scanned images is displayed on a display unit (“FIG. 7B shows a state where each character area is displayed in a recognizable manner by a box in the preview screen 700 shown in FIG. 7A, and character areas correspond to the above Table 1.” [0036]), 

Miyamoto does not expressly disclose wherein scanned images of which the determined similar form are same are displayed together in the list. 
Moriguchi discloses wherein scanned images of which the determined similar form are same are displayed together in the list (Moriguchi: “The second display mode includes a fixed display mode in which the display position of the database registration item value that differs for each type of document is fixed and displayed, and a display position of the database registration item value that differs for each type of document. Switches between left-justified display mode, which displays left-justified, according to the user's .
Miyamoto in view of Moriguchi are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of examining the results of optical character recognition from a scanner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein scanned images of which the determined similar form are same are displayed together in the list.
The suggestion/motivation for doing so is “attern data to be corrected displayed at the designated display magnification can be recognized in comparison with the document image data, and the work load on the user in the correction work can be reduced and the usability can be improved” as disclosed by Moriguchi.  Therefore, it would have been obvious to combine Miyamoto with Moriguchi to obtain the invention as specified in claim 19.

Regarding Claim 20:
Miyamoto discloses a non-transitory computer-readable storage medium storing a program (“A CPU 211 loads a control program stored in a ROM 212 and executes and controls the various functions of the MFP 110 such as scanning, printing, and communication” [0023]) which causes a computer (“a technique of using a character recognition result of a scan image and setting a file name and the like for the scan image” [0001]) comprising: 
determining a similar form similar to scanned image for each of a plurality of scanned images (Fig. 12 flowchart); (e.g. Table 2: ‘order form’, ‘quotation’; ‘delivery estimiate’); (Fig. 12 flowchart: “In the following step 1202, with reference to dictionary data prepared beforehand, it is determined whether the dictionary data includes a word matching with the beginning of the character string stored in the selected character string buffer. In this case, it is assumed that the dictionary data is stored in advance in the additional function module 420, for example. The dictionary data is composed of, for example, a glossary of common words or an original glossary generated by registering desired words in advance by a user, or history information storing character strings used for file names by a user. Table 2 shows an example of the dictionary data.” [0080]); and 
performing control such that a list of the plurality of scanned images is displayed on a display unit (“FIG. 7B shows a state where each character area is displayed in a recognizable manner by a box in the preview screen 700 shown in FIG. 7A, and character areas correspond to the above Table 1.” [0036]), 

Miyamoto does not expressly disclose wherein scanned images of which the determined similar form are same are displayed together in the list. 
Moriguchi discloses wherein scanned images of which the determined similar form are same are displayed together in the list (Moriguchi: “The second display mode includes a fixed display mode in which the display position of the database registration item value that differs for each type of document is fixed and displayed, and a display position of the database registration item value that differs for each type of document. Switches between left-justified display mode, which displays left-justified, according to the user's request.  Therefore, if the user selects the fixed display mode, it is possible to easily recognize the presence or absence of database registration items for each document type, and if the left-justified display mode is selected, more database registration items can be registered in the same document. Can be displayed and recognized, and these can be selected as necessary, whereby the work load on the user in the correction work can be reduced and usability can be improved.  Further, in the correction process, the document image data corresponding to the database registration item value in the document to be corrected is always enlarged and displayed in the image data display .
Miyamoto in view of Moriguchi are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of examining the results of optical character recognition from a scanner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein scanned images of which the determined similar form are same are displayed together in the list.
The suggestion/motivation for doing so is “attern data to be corrected displayed at the designated display magnification can be recognized in comparison with the document image data, and the work load on the user in the correction work can be reduced and the usability can be improved” as disclosed by Moriguchi.  Therefore, it would have been obvious to combine Miyamoto with Moriguchi to obtain the invention as specified in claim 20.

Allowable Subject Matter
14.	Claims 4-5, and 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  .

Regarding Claim 4:


Regarding Claim 5:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 1, wherein in a case where the determination unit determines that the similar form similar to an target scanned image, the determination unit is configured to give the target scanned image the same identifier as an identifier given to the similar form, and the display control unit is configured to perform control such that scanned images given the same identifier among the plurality of scanned images are displayed together.

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 6, further comprising: a first obtaining unit configured to, in a case where the plurality of scanned images include a first scanned image similar to a first similar form for which information for setting a property has been saved, obtain a character string 

Regarding Claim 8:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 7, wherein the display control unit is configured to display the group name updated by the first update unit as a group name under which to display together scanned images similar to the first similar form.

Regarding Claim 9:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 6, further comprising a third obtaining unit configured to, in a case where the plurality of scanned images include an unlearned scanned image for which information 

Regarding Claim 10:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 9, wherein the generation unit is configured to generate the first group name such 

Regarding Claim 11:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 10, wherein in a case where the second scanned image does not include the character string obtained by the third obtaining unit or the character string in the matching portions is not present, the generation unit is configured to generate the first group name with the character string indicating that information for setting a property has not been saved and a character string for distinguishing the first group name from another group name.

Regarding Claim 12:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 9, further comprising a sixth obtaining unit configured to, in a case where a file name is set for the second scanned image and a character string contained in a text block in the second scanned image is used in at least part of the set file name of the second scanned image, obtain information on the text block and the character string contained in the text block used to set the file name; a seventh obtaining unit configured to obtain a character string which is present in another unlearned scanned image similar to the second scanned image among the plurality of scanned images and is contained 

Regarding Claim 13:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 7, wherein the group name is generated such that the character string forming the group name does not include a character string representing a date or a character string formed solely of at least one of a numeric value, alphabetic characters, or symbols.

Regarding Claim 14:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 7, further comprising an acceptance unit configured to accept a user instruction to edit a generated group name.

Regarding Claim 15:


Regarding Claim 16:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 1, wherein the display control unit is configured to perform control such that files of scanned images of which the similar forms are same are displayed together by using a group bar displaying a group name.

Regarding Claim 17:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 16, wherein the display control unit is configured to perform control such that a group bar indicating a group of scanned images for which information for setting a property has been saved and a group bar indicating a group of scanned images for which information for setting a property has not been saved differ from each other in background color.


None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations the image processing apparatus according to claim 7, wherein the property includes at least a file name.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Aramaki et al. (US 2018/0007233) discloses in an image forming device including a document platen, a scanning mechanism, and a controller, a preview screen is small and difficult to see, and it is not possible to adjust position and size on the preview screen after scanning.  The document platen has a document platen display unit controlled by the controller. The scanning mechanism can read an image of a document placed on the document platen and transmit read initial image data to the controller. The controller can cause the document platen display unit to display image data based on the initial image data. The controller realized as an LSI includes a device interface for controlling the scanning mechanism and receiving the read initial image data from the scanning mechanism and a document platen display unit interface for causing the document platen display unit to display image data based on the initial image data.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677